internal_revenue_service national_office technical_advice_memorandum number release date date third party communication none date of communication not applicable index uil no case-mis no 263a 263a 263a tam-106547-08 director large and mid-size business taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ---------------------------------------- -------------------------------------- ---------------------------- ----------------------------- ---------------- --------------- ------------------- legend taxpayer subsidiary us parent ------------------------------------------- --------------------------------- -------------------- foreign parents --------------------------------------------------- --------------------------------------------- foreign parent accountant sec_1 --------------------------------------------- ------ tam-106547-08 accountant sec_2 date date date date date date date date date date date date date date date date date date date date month ------------------------ ------------------- ------------- --------------------- ------------------------- ----------------------- --------------------- -------------------------- -------------------------- ------------------------- ---------- ---------------------- ---------------- ---------------------- ------------------- ------------------ ------------------- ----------------- ---------------------- --------------------------- ----------------- ---------------------- tam-106547-08 year year year year year food amount issue ---------- ---------- ------- ---------- ---------- ------------------- --------------- whether taxpayer’s method_of_accounting for royalty expense was an issue under consideration within the meaning of revproc_97_27 1997_1_cb_680 as modified and amplified by revproc_2002_19 2002_1_cb_696 and amplified and clarified by revproc_2002_54 c b when taxpayer filed form_3115 requesting consent to change its method_of_accounting for royalty expense on date conclusion taxpayer’s method_of_accounting for royalty expense was an issue under consideration within the meaning of revproc_97_27 when taxpayer filed form_3115 requesting consent to change its method_of_accounting for royalty expense on date facts for purposes of this memorandum taxpayer refers to a u s affiliated_group_of_corporations engaged in the business of manufacturing food products for retail food service and industrial markets in the united_states taxpayer produces tangible_personal_property for sale to customers within the meaning of sec_1_263a-2 of the income_tax regulations taxpayer files a consolidated federal_income_tax return using a tax_year ending date taxpayer is owned by foreign parents taxpayer licensed certain food-making technology from foreign parent under an agreement which provided that taxpayer was to pay amount as a royalty fee for the tax_year ended date and that the amount of the fee would be adjusted following the completion of a transfer_pricing_study after the study was completed taxpayer filed a request for an advance_pricing_agreement apa to determine the deductible portion of the royalty expense paid_by taxpayer to foreign parent the apa was executed on date taxpayer’s federal_income_tax return for its year tax_year was placed under examination on date on date an internal revenue_agent agent hand tam-106547-08 delivered to taxpayer an initial contact letter and opening conference letter to include the year tax_year return in the examination of the year tax_year return agent sent an email to taxpayer on date stating in relevant part our revised plan is to add only the year tax_year to the current examination and do a very limited examination the issues for which we have currently identified adjustments will be looked at again in addition the royalty expense will be included in our exam plan a conference call was held on date the parties do not agree as to what occurred during the call the examination team represents that agent addressed the royalty expense issue and informed taxpayer that the examination team was considering including the capitalization of royalties with respect to sec_263a in the audit plan for the year tax_year taxpayer does not agree that it was so informed agent 1's notes from the call state apa signed date days to file annual report goes back to year tax_year royalty expense transfer_pricing review by accountant sec_1 the parties agree that agent 1’s notes were not provided to taxpayer prior to its filing of form_3115 in a meeting held on date at taxpayer's u s office agent informed taxpayer that the royalty expense issue would not be included in the year tax_year examination taxpayer represents that the examination team's reference to the royalty expense issue was understood by taxpayer to refer to the apa and the determination of the appropriate amount of royalty expense the parties do not agree as to the remainder of what occurred during the meeting the examination team represents that agent also informed taxpayer that the royalty expense issue would be considered in the next cycle agent 1's notes from this meeting specifically state royalty expense 263a-year include or not taxpayer represents that at no time during the date meeting did the examination team inform taxpayer that it was considering examining the issue of taxpayer's method_of_accounting for the royalty expense as an inventoriable cost under sec_263a taxpayer further represents that it was not informed that agent 1's notes included the words royalty expense 263a the parties agree that agent 1’s notes were not provided to taxpayer prior to its filing of form_3115 the examination of taxpayer’s tax_return for the year tax_year ended within the meaning of sec_3 of revproc_97_27 on date the year cycle was sent to case processing as agreed on date the year cycle was sent to case processing as partially agreed and was to be forwarded to appeals on date another internal revenue_agent agent issued an information_document_request idr general-001 to taxpayer idr general-001 covered tax years year and year item of the idr states please provide the year-end inventory workpapers for year and year item states please provide the year- end 263a workpapers for year and year tam-106547-08 the opening conference for the year and year audit cycle occurred on date at taxpayer’s offices during the meeting the examination team issued an examination timeline to taxpayer informing taxpayer that the examination team would complete the draft audit plan for year and year by date the parties do not agree as to what else occurred or was discussed during the meeting on date taxpayer sent an email to the examination team manager and agent to request a conference call to discuss a potential change in accounting_method after receiving this email the team manger participated in a conference call with taxpayer and taxpayer’s representative from accountant sec_2 to discuss the potential change in accounting_method during the call taxpayer stated that it wished to submit a form_3115 with respect to the capitalization of royalties under sec_263a and the regulations thereunder the team manger informed taxpayer that it could not submit a form_3115 for this issue because the issue was under consideration the parties do not agree as to subsequent events during the conference call on date taxpayer submitted a form_3115 application_for change in accounting_method form seeking permission to change its method_of_accounting for royalty expense under sec_263a for its taxable_year ending date the form_3115 was filed during the 90-day window period pursuant to section of revproc_97_27 1997_1_cb_680 as modified and amplified by revproc_2002_19 2002_1_cb_696 and amplified and clarified by revproc_2002_54 c b the team manager received a copy of the form_3115 on date on date the team manager issued a draft of the audit plan for year and year to taxpayer included in the audit plan was a risk analysis worksheet indicating that the examination team would examine the royalty issue with respect to capitalization under sec_263a on date the examination team issued a notice of proposed_adjustment to taxpayer for year and year which informed taxpayer that the capitalization of royalties under sec_263a was an issue under consideration for purposes of revproc_97_27 and that the examination team had informed the appropriate branch of the national_office of chief_counsel income_tax and accounting that it considered the capitalization of royalties under sec_263a to be an issue under consideration and had requested that the national_office suspend the processing of taxpayer’s form_3115 taxpayer filed an appeals protest with the chicago appeals_office on date representatives of taxpayer met with the appeals officer on date to discuss the protest in month the appeals officer returned the case to the examination team with the recommendation that taxpayer be afforded its conference of right with the tam-106547-08 national_office through the submission of a request for a technical_advice_memorandum law sec_446 provides that except as otherwise expressly provided in chapter of the code a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary sec_1_446-1 provides that except as otherwise expressly provided in chapter of the code and the regulations thereunder a taxpayer who changes the method_of_accounting employed in keeping his books shall before computing his income upon such new method for purposes of taxation secure the consent of the commissioner consent must be secured whether or not such method is proper or is permitted under the code or regulations thereunder sec_1_446-1 provides that the commissioner may prescribe administrative procedures under which taxpayers will be permitted to change their methods_of_accounting the administrative procedures shall prescribe those terms and conditions necessary to obtain the commissioner's consent to effect the change and to prevent amounts from being duplicated or omitted sec_1_263a-1 provides that taxpayers subject_to sec_263a must capitalize all direct costs and certain indirect_costs properly allocable to a real_property and tangible_personal_property produced_by_the_taxpayer and b real_property and personal_property described in sec_1221 which is acquired by the taxpayer for resale sec_1_263a-1 provides that in order to determine capitalizable costs taxpayers must allocate or apportion costs to various activities including production or resale activities after sec_263a costs are allocated to the appropriate production or resale activities these costs generally are allocated to the items of property produced during the taxable_year and capitalized to the items that remain on hand at the end of the taxable_year sec_1_263a-1 provides that indirect_costs are properly allocable to property produced or property acquired for resale when the costs directly benefit or are incurred by reason of the performance of production or resale activities sec_1_263a-1 provides that licensing and franchise costs including fees incurred in securing the contractual right to use a trademark corporate plan manufacturing procedure special recipe or other similar right associated with property produced or property acquired for resale are examples of indirect_costs that must be tam-106547-08 capitalized to the extent they are properly allocable to property produced or property acquired for resale sec_1_263a-2 provides that sec_263a applies to real_property and tangible_personal_property produced by a taxpayer for use in its trade_or_business or for sale to its customers sec_1_263a-2 provides that for purposes of sec_263a the term produce includes construct build install manufacture develop improve create raise or grow revproc_97_27 contains the general procedures under sec_446 for taxpayers seeking to obtain the advance consent of the commissioner to change a method_of_accounting sec_1 of revproc_97_27 states that the revenue_procedure provides incentives to encourage prompt voluntary compliance with proper tax_accounting principles by providing more favorable terms and conditions if the taxpayer files its request for a change in accounting_method before the service contacts the taxpayer for examination a taxpayer under examination may request permission to change a method_of_accounting under limited circumstances section provides that a form_3115 may be filed during the first days of any taxable_year 90-day window if the taxpayer has been under examination for at least consecutive months as of the first day of the taxable_year and the method_of_accounting the taxpayer is requesting to change is not at the time the form_3115 is filed an issue under consideration or an issue the examining agent has placed in suspense sec_3 provides that a taxpayer's method_of_accounting for an item is an issue under consideration for the taxable years under examination if the taxpayer receives written notification for example by examination plan information_document_request idr or notification of proposed adjustments or income_tax examination changes from the examining agent s specifically citing the treatment of the item as an issue under consideration for example a taxpayer's method of pooling under the dollar-value last- in first-out lifo inventory_method is an issue under consideration as a result of an examination plan that identifies lifo pooling as a matter to be examined but it is not an issue under consideration as a result of an examination plan that merely identifies lifo_inventories as a matter to be examined similarly a taxpayer's method of determining inventoriable costs under sec_263a is an issue under consideration as a result of an idr that requests documentation supporting the costs included in inventoriable costs but it is not an issue under consideration as a result of an idr that requests documentation supporting the amount of cost_of_goods_sold reported on the return the question of whether a method_of_accounting is an issue under consideration may be referred to the national_office as a request for technical_advice under the provisions of rev_proc tam-106547-08 2001_1_irb_79 or any successor analysis change in method_of_accounting taxpayer filed form_3115 to request consent to change its method_of_accounting for royalty expenses for its taxable_year ending date under the 90-day window provision of section of revproc_97_27 taxpayer had been under examination for at least consecutive months as of the first day of its taxable_year ending date however the 90-day window provision would not be available to taxpayer if its method_of_accounting for royalty expense was an issue under consideration within the meaning of sec_3 of revproc_97_27 when taxpayer filed the form_3115 on date under sec_3 a taxpayer's method_of_accounting for an item is an issue under consideration for the taxable years under examination if the taxpayer receives written notification from the examining agent s and the written notification specifically cites the treatment of the item as an issue under consideration two written documents were received by taxpayer from the examination team before the filing of the form_3115 on date - the e-mail sent by agent to taxpayer on date and idr general-001 issued by agent to taxpayer on date we find that idr general-001 is in itself sufficient notification that the method_of_accounting used by taxpayer to account for royalty costs was an issue under consideration sec_3 expressly identifies an information_document_request idr as being one type of document that may constitute written notification for purposes of revproc_97_27 to provide such written notification an idr must specifically cite the treatment of an item as an issue under consideration revproc_97_27 does not define the term specifically citing nor does it provide criteria that an idr must meet in order to be seen as specifically citing the treatment of an item instead it provides two narrow examples to illustrate when the language in a document specifically cites or does not specifically cite the treatment of an item as an issue under consideration in a manner sufficient to place a taxpayer's method_of_accounting for that item under consideration in the second example a taxpayer's method of determining inventoriable costs under sec_263a is an issue under consideration as a result of an idr that requests documentation supporting the costs included in inventoriable costs thus the second example stands for the proposition that an idr that requests documentation supporting an item is specifically citing the treatment of that item as an issue under consideration the term item refers to a class or type of revenue or expense to which a method_of_accounting applies see tams and the item at issue here is the costs capitalized to inventory under sec_263a by taxpayer in item idr general- asked taxpayer to provide the year-end 263a workpapers for year and year a request for copies of papers supporting how costs were identified and added to the tam-106547-08 tax basis_of_property is a request for documentation supporting the costs capitalized under sec_263a see tam a taxpayer’s year-end 263a workpapers are the type of papers that would reasonably be expected to contain information necessary to support how costs are identified and added to the tax basis of inventory in compliance with sec_263a thus by requesting taxpayer’s year-end sec_263a workpapers idr general-001 specifically cites the treatment of costs under sec_263a by taxpayer for the tax years year and year as an issue under consideration within the meaning of sec_3 since idr general-001 constitutes written notification to taxpayer specifically citing the treatment of costs under sec_263a as an issue under consideration taxpayer’s method_of_accounting for capitalizing costs to inventory under sec_263a for tax years year and year was an issue under consideration within the meaning of sec_3 under sec_263a and the regulations thereunder a taxpayer that produces tangible_personal_property for sale to its customers must capitalize all direct costs and a properly allocable share of indirect_costs to its inventory as described in sec_1_263a-1 in order to capitalize the proper amount of costs to inventory a taxpayer must make two cost allocations using two allocation_methods taxpayers must allocate or apportion costs to various activities including production activities determining inventoriable costs and taxpayers must allocate the costs assigned to production activities to the items of inventory produced during the taxable_year allocating inventoriable costs to inventory accordingly for purposes of sec_3 a cite to a taxpayer’s treatment of costs under sec_263a would include both of the required cost allocations and the taxpayer’s method_of_accounting for capitalizing costs to inventory under sec_263a would include both its method of determining inventoriable costs and its method of allocating inventoriable costs to inventory because the treatment of the item specifically cited as an issue under consideration by item of idr general-001 costs capitalized under sec_263a by taxpayer includes the determination of inventoriable costs taxpayer’s method of determining inventoriable costs as well as taxpayer’s method of allocating inventoriable costs to inventory was an issue under consideration within the meaning of sec_3 sec_1_263a-1 specifically identifies royalty costs incurred by a licensee or a franchisee that are associated with the production of property as an example of indirect_costs that must be capitalized to inventory because we find that idr general- is in itself sufficient notification that taxpayer’s method of determining inventoriable costs was an issue under consideration we also conclude that idr the method used in making the first cost allocation required under the sec_263a regulations allocating or apportioning costs among various activities is referred to in the second example in sec_3 as the method of determining inventoriable costs under sec_263a to provide consistency the method used in making the first cost allocation is referred to in this memorandum as the method of determining inventoriable costs the method used in making the second cost allocation required under the sec_263a regulations allocating the costs assigned to production activities to the items of property produced during the taxable_year is referred to as the method of allocating inventoriable costs to inventory tam-106547-08 general-001 is in itself sufficient notification that taxpayer’s method of determining inventoriable or non-inventoriable royalty expenses was an issue under consideration since idr general-001 was issued prior to the date on which taxpayer filed the form_3115 the method_of_accounting for royalty costs for which taxpayer sought consent to change was an issue under consideration at the time the form_3115 was filed taxpayer’s arguments taxpayer disagrees and argues that idr general-001 does not place taxpayer’s method_of_accounting for royalties under consideration because the idr fails to meet the requirements of sec_3 from the examples in sec_3 and from interpretations of the requirements under sec_3 contained in legal advice previously provided by the service taxpayer extracts the following principles in order to place an issue under consideration a written notification must both a refer to a class or type of revenue or expense an item to which a method_of_accounting applies and b specifically cite the taxpayer’s method_of_accounting for that item and where the class of accounting methods identified is unreasonably broad in comparison to the matters purportedly placed under consideration the specificity requirement of sec_3 may not be met taxpayer argues that idr general-001 fails to meet either of these principles the written notification a idr general-001 does not identify any item applying the first requirement of its two-part standard taxpayer relying primarily on fsa argues that idr general-001 is a generic idr issued at the commencement of an audit and does not refer to an item in fsa the service found that the taxpayer's method_of_accounting for loan origination costs was an issue under consideration when the taxpayer received an idr idr no which specifically identified the taxpayer's loan origination costs as an issue the finding did not rely on an earlier-issued idr idr no that requested information about the taxpayer's schedule m-1 adjustment even though the costs appeared as part of the taxpayer's schedule m-1 adjustment here taxpayer analogizes idr no in fsa requesting information about the taxpayer's schedule m-1 adjustment to idr general- requesting taxpayer’s year-end 263a workpapers we find taxpayer’s analogy to be unpersuasive in this situation we agree that when a taxpayer’s schedule m-1 contains numerous book-tax adjustments an idr such as idr no in fsa that merely requests information concerning the taxpayer's schedule m-1 adjustments would be insufficient standing alone to identify a specific item such as the loan origination costs in fsa as an issue under consideration here however the workpapers requested by idr general- contain information on only one item the costs capitalized to inventory under tam-106547-08 sec_263a by taxpayer the request for information on the taxpayer’s schedule m-1 in idr no in fsa is simply not analogous to the request for sec_263a workpapers in idr general-001 based on tam taxpayer also argues that because a taxpayer’s sec_263a workpapers could include every cost in the taxpayer’s general ledger idr general-001 does not refer to any specific cost and thus does not refer to any item this argument is based upon an incorrect construction of the term item as being the same as the term cost as noted above the term item refers to a class or type of revenue or expense to which a method_of_accounting applies see tams and the item at issue here is the costs capitalized to inventory under sec_263a which is clearly a class or type of expense which is comprised of differing types of costs we do not believe that in order to specifically cite the treatment of an item the written notice is required include a reference to every cost that could be included in the item see tam b idr general-001 does not specifically refer to taxpayer’s method_of_accounting for any item taxpayer next argues that under the second prong of its two-part standard idr general-001 fails to meet the requirements of sec_3 because it does not specifically refer to taxpayer’s method_of_accounting for any item although the second element of taxpayer’s two-part standard refers to a taxpayer’s method_of_accounting taxpayer appears to use the term method_of_accounting interchangeably with treatment of the item we believe that there is a clear distinction between the terms under sec_3 a written notice must specifically cite the treatment of an item as an issue under consideration in order to place the method_of_accounting for the item under consideration the notice is not required to explicitly or correctly cite the particular method_of_accounting that taxpayer is actually or purportedly applying to the item see tam and cca as discussed above we believe that the item at issue here is the costs capitalized to inventory under sec_263a and that the treatment of the item is specifically cited as an issue under consideration by item of idr general- the specificity requirement of sec_3 although it incorrectly reads sec_3 as requiring a specific reference to a method_of_accounting rather than to the treatment of the item the essence of taxpayer’s argument is that the request for taxpayer’s year-end 263a workpapers for year and year in item of idr general-001 does not cite taxpayer’s treatment of inventoriable costs under sec_263a with a degree of specificity that taxpayer feels necessary to identify its method_of_accounting for royalty expense as an issue under consideration taxpayer correctly states the principle that the specificity requirement of tam-106547-08 sec_3 can be violated if the class of accounting methods identified in the written notification is unreasonably broad with respect to the matters to be placed under consideration see cca in reaching its conclusion that the class of accounting_method identified by item of idr general-001 is unreasonably broad taxpayer relies to a great extent on its categorization of its method of determining inventoriable costs under sec_263a as a sub-method of its method of capitalizing costs to inventory under sec_263a a the method sub-method rule taxpayer reads the examples in sec_3 to require that whenever a method_of_accounting can be labeled a sub-method of another hierarchical accounting_method a written notice that identifies the higher method is always unreasonably broad with respect to the treatment of the item under the sub-method and therefore always violates the specificity requirement of sec_3 in other words for a sub-method to be placed under consideration sec_3 requires that in all cases a written notification must specifically identify the particular sub-method we do not believe that the language in sec_3 imposes this requirement further we do not believe that this requirement can be fashioned from the examples in sec_3 although the use of illustrative examples can be useful in applying a rule to a set of facts the underlying principles of the rule are not established or modified by accompanying examples for example generally the language of a statute is not to be regarded as modified by examples set forth in the legislative_history 496_us_633 an example after all is just that an illustration of a statute's operation in practice it is not a definitive interpretation of a statute's scope id likewise examples incorporated into treasury regulations are generally considered illustrative only and are not to be considered as dispositive see 790_f2d_534 c a 565_f2d_1234 2d cir illustrative hypothetical examples employing particular deductions did not contradict clear language of regulation colvin avenue inc v united_states u s tax cas cch at big_number w d n y definition of controlled_corporation not limited to illustrative examples utilizing particular percentage figures regarding extent of control 67_tc_379 examples in treasury regulations portraying particular form of corporate_reorganization in context of deferral payments are merely illustrative and do not purport to limit application of statute aff'd 570_f2d_28 2d cir and aff'd sub nom 570_f2d_139 6th cir here the same is true the examples accompanying sec_3 are illustrative of the principles embodied in sec_3 but they do not establish a requirement that in order for a method_of_accounting that may be described as a sub-method to be an issue under consideration a written notification must in all cases specifically identify the lower sub-method tam-106547-08 this is illustrated by both the first example in sec_3 the lifo example and a previously issued technical_advice_memorandum the lifo example states that a taxpayer's method of pooling under the dollar-value lifo inventory_method is an issue under consideration as a result of an examination plan that identifies lifo pooling as a matter to be examined but would not be considered an issue under consideration if the examination plan merely identifies lifo_inventories as a matter to be examined however in tam the service issued an idr to the taxpayer for the development of an examination plan the idr stated that the service hereby notifies you that it has identified the following lifo accounting methods that are areas of potential adjustment_statement the method used by the taxpayer in the pooling of its lifo inventory_items products under the dollar-value lifo_method statement the method used by the taxpayer in determining the number and composition of its inventory pools relying on the lifo example the tam found that statement places taxpayer’s method of pooling dollar-value lifo_inventories under consideration in analyzing statement the tam first clearly points out that because statement indicates that the examining agent plans to evaluate whether the taxpayer has the requisite number of pools and whether the items in each pool belong in that pool another existing pool or a new pool it is even more specific than statement however in this case the tam did not require a more specific reference to the sub- methods it was enough that the hierarchical method the taxpayer's method of pooling under the dollar-value lifo inventory_method was an issue under consideration as a result of the examination plan that identified lifo pooling as a matter to be examined the idr placed the taxpayer's methods of determining the number of pools and assigning items to each pool under consideration the situation here is similar the examining agents issued idr general-001 to taxpayer asking for the year-end 263a workpapers for year and year as well as the year-end inventory workpapers for year and year a taxpayer’s year-end 263a workpapers are an example of documentation supporting the costs capitalized to inventory under sec_263a typically year-end 263a workpapers are prepared for the sole purpose of determining the additional sec_263a costs that are required to be capitalized to inventory by a taxpayer the workpapers can be expected to contain information on how inventoriable costs are identified and how those costs are then allocated to ending inventory and the accounting methods used in making the underlying determinations and calculations as a result the idr that requested taxpayer’s year-end 263a workpapers identified taxpayer’s treatment of costs under sec_263a as a matter to be examined and placed taxpayer’s accounting methods for determining inventoriable costs and for allocating inventoriable costs to inventory under consideration applying the method sub-method rationale to the facts at hand taxpayer compares idr general-001 and its method of determining inventoriable costs under sec_263a to the written notification and accounting methods described in the examples in sec_3 and in legal advice previously provided by the service that dealt with the requirements under sec_3 tam-106547-08 b the examples in sec_3 of revproc_97_27 i the lifo example analogy taxpayer's primary argument that idr general-001 does not specifically cite its method of determining inventoriable costs under sec_263a is centered on the lifo example taxpayer asserts that as a sub-method its method of determining inventoriable costs under sec_263a is comparable to the taxpayer’s method of pooling in the lifo example the lifo example states that an examination plan that identifies lifo pooling as a matter to be examined is sufficient to place a taxpayer's method of pooling under consideration whereas an examination plan that merely identifies lifo_inventories as a matter to be examined is not in applying its method sub-method rule taxpayer points to the levels of increasing specificity in the lifo example lifo_inventories specificity level and lifo pooling specificity level based on the lifo example a document using specificity level language is insufficiently specific to place a specificity level method_of_accounting under consideration referring to item of idr general-001 taxpayer then draws an analogy between the levels of increasing specificity it found in the lifo example and the levels of increasing specificity it finds in the matter at hand capitalizing costs to inventory under sec_263a and determining inventoriable costs under sec_263a based on its comparison of the lifo accounting methods in the lifo example and the taxpayer’s sec_263a methods taxpayer argues that item of idr general-001 is insufficiently specific to place its method of determining inventoriable costs under sec_263a specificity level under consideration because it references only capitalizing costs to inventory under sec_263a specificity level however taxpayer's analogy fails because the facts at issue and the lifo example are materially different the lifo example stands for the principle that the specificity requirement of sec_3 can be violated if the class of accounting methods identified in the written notification is unreasonably broad with respect to the matters to be placed under consideration see cca this principle is simply not applicable to item of idr general-001 which identifies a class of accounting methods the methods used to capitalize costs under sec_263a that is not unreasonably broad with respect to the matters that are placed under consideration the costs capitalized under sec_263a the use of the lifo_method by allowing a taxpayer to allocate its earliest costs to ending inventory is based on the assumption that during the taxable_year a taxpayer sells its most recently purchased goods while retaining its oldest goods in ending inventory the rationale supporting the use of the lifo_method is that it results in a closer matching of current expenses to current income since the cost of the last item of inventory is usually closer to the replacement cost of the item than is the price of the first item that was purchased to determine the correct cost of the items in ending tam-106547-08 inventory using the lifo_method requires skill effort and the application of numerous special accounting methods the method appearing in the lifo example the dollar- value lifo inventory_method is a complex system of inventory pricing characterized by a multiplicity of sub-methods eg the pooling_method pricing method method of determining current-year cost and method of defining items a written notification identifying lifo_inventories as a matter to be examined will encompass numerous diverse methods_of_accounting as a result to provide the notification required under sec_3 to place a particular lifo inventory sub-method under consideration it may be reasonable to require a more specific reference to that sub-method this however is not the case with a taxpayer’s method of capitalizing costs to inventory under sec_263a in contrast to the complexity of the lifo inventory_method and the plethora of lifo sub-methods a written inquiry requesting documentation on a taxpayer’s method of capitalizing costs to inventory under sec_263a can refer to only two interrelated sub-methods under sec_263a - determining inventoriable costs and allocating those costs to items of inventory produced during the year for these reasons the method of capitalizing costs to inventory under sec_263a at issue here is not analogous to the method of pooling in the lifo example and therefore the lifo example is irrelevant to the facts at issue ii the cost_of_goods_sold gogs example in the second example in sec_3 the cogs example a taxpayer's method of determining inventoriable costs under sec_263a is an issue under consideration as a result of an idr that requests documentation supporting the costs included in inventoriable costs but it is not an issue under consideration as a result of an idr that requests documentation supporting the amount of cost_of_goods_sold reported on the return although the sub-method of accounting at issue here is the same as the sub- method used in the cogs example the method of determining inventoriable costs under sec_263a the item specifically cited in idr general-001 costs capitalized to inventory under sec_263a is not analogous to the item cited in the idr in the cogs example the costs included in cost_of_goods_sold and therefore the cogs example is also irrelevant to the facts at issue the cogs example does however illustrate that to provide notice to a taxpayer that its method of determining inventoriable costs under sec_263a is an issue under consideration an idr need not recite every possible expense or accounting_method or sub-method that may be involved in determining inventoriable costs under sec_263a c tam as further support for its argument that idr general-001 lacks the specificity required by sec_3 to place taxpayer’s method_of_accounting for royalty expense under consideration taxpayer looks to interpretations of the requirements under sec_3 contained in legal advice previously provided by the service in particular tam-106547-08 taxpayer relies on the conclusions reached in tam we note that a technical_advice_memorandum is directed to a specific taxpayer regarding a certain transaction or set of facts and may not be cited or relied upon as precedent under sec_6110 in tam the service examined an idr that contained seven statements which identified various lifo accounting methods as areas of potential adjustment to determine whether the taxpayer has been informed that a specific accounting_method or sub-method would be examined taxpayer analogizes the request for sec_263a workpapers in item of idr general-001 to statement sec_1 and which were found to be insufficiently specific to place other lifo sub-methods under consideration we believe that the conclusions reached in tam with regard to statement sec_1 and would be inapposite to the facts at issue because the idr in tam related to lifo_inventories and the rationale for finding statement sec_1 and to be lacking in specificity was an analogy to the lifo example as discussed above we find analogies to the lifo example to be unpersuasive in this situation sound tax_administration finally taxpayer argues that if the sub-method of determining inventoriable costs under sec_263a is an issue under consideration by virtue of a request for taxpayer’s sec_263a workpapers then it would be barred from filing a form_3115 to change any accounting_method for costs subject_to sec_263a this taxpayer argues could not have been intended by the drafters of revproc_97_27 and would be contrary to sound tax_administration and the policy of encouraging voluntary method changes our interpretation of idr general-001 does work to deny taxpayer the opportunity to file a form_3115 to change any accounting_method used in capitalizing costs to inventory under sec_263a but this result is perfectly consonant with the requirements in revproc_97_27 and the service’s long standing policy on voluntary method changes the procedures of revproc_97_27 are designed to encourage prompt compliance with proper tax_accounting principles and to discourage taxpayers from delaying the filing of applications for accounting_method changes by providing more favorable terms and conditions if the taxpayer voluntarily requests consent to change an accounting_method however it is well established that the commissioner has a legitimate interest in limiting the ability of taxpayers under examination to change improper accounting methods where such restriction is necessary to prevent circumvention or frustration of the examination process 96_tc_204 for example plr explains that allowing taxpayers to voluntarily change methods_of_accounting after they have had an opportunity to peruse the examination plan would encourage taxpayers to wait until they were notified of the contents of the examination plan before requesting accounting_method changes tam-106547-08 to encourage voluntary changes and to discourage the use of the audit_lottery once the taxpayer is placed under examination the voluntary consent procedures and their favorable terms and conditions are generally no longer available since the taxpayer's attempt to change is no longer truly voluntary see generally revproc_97_27 revproc_2002_9 sec_4 however revproc_97_27 does provide limited circumstances in which a taxpayer that is under examination can change a method_of_accounting under the more favorable terms and conditions in the instant case taxpayer seeks to file form_3115 under one of the limited circumstances the 90-day window provided in section a form_3115 may be filed within the 90-day window to change a method_of_accounting under the more favorable terms and conditions unless the method_of_accounting the taxpayer is requesting to change is at the time the form is filed an issue that the examining agent has placed under consideration or has placed in suspense under the written notification and specificity requirements established in sec_3 the requirements in sec_3 seek to ensure that the taxpayer is aware of which accounting_method s the taxpayer is permitted and not permitted to change during a window period to this end the notification must fairly inform the taxpayer of the accounting_method s or sub- method s that will be examined and therefore are placed under consideration we believe that a reasonable reading of the request for taxpayer’s sec_263a workpapers in idr-general fairly informs taxpayer that the treatment of costs under sec_263a was a matter to be examined and that a reasonable reader would be made aware that the accounting methods or sub-methods used for capitalizing costs under sec_263a would be within the scope of the examination and therefore would be placed under consideration to require the level of specificity proposed by taxpayer and allow a voluntary change in the accounting methods or sub-methods used for capitalizing costs under sec_263a after the issuance of a request for a taxpayer’s sec_263a workpapers would both frustrate the purpose of encouraging voluntary accounting_method changes and enable taxpayers to nullify the work of the examining agents conclusion based on the facts in this case we find that taxpayer’s method_of_accounting for capitalizing costs to inventory under sec_263a including both determining inventoriable costs under sec_263a and allocating inventoriable costs to items of inventory produced under sec_263a was subject_to examination and was an issue under consideration further because royalty costs are costs that may be required to be capitalized to inventory under sec_263a we find that taxpayer’s method_of_accounting for royalty costs was an issue under consideration within the meaning of sec_3 of revproc_97_27 when taxpayer filed the form_3115 to request consent to change its method_of_accounting for royalty costs as of date because we find that idr general-001 is in itself sufficient notification that the accounting_method used by taxpayer to account for royalty costs was an issue under tam-106547-08 consideration at the time taxpayer filed the form_3115 we need not and do not address whether the e-mail of date constitutes written notification under sec_3 of revproc_97_27 in addition the request for technical_advice submitted also asked whether taxpayer’s method_of_accounting for royalty expense was an issue placed in suspense within the meaning of revproc_97_27 when taxpayer filed form_3115 to change its method_of_accounting for royalty expense on date because the request for the year-end a workpapers in idr-general placed taxpayer’s method_of_accounting for royalty expense under consideration we need not and do not address that question caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent please call --------------------- if you have further questions ------------------------- ---------------------------------- ---------------------------------------------------------------------- end of document
